1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                                ***

6     BRIAN CLAY COOK,                                 Case No. 3:19-cv-00081-MMD-CLB

7                                 Petitioner,                      ORDER
            v.
8
      RENEE BAKER, et al.,
9
                              Respondents.
10

11         This is a habeas corpus action under 28 U.S.C. § 2254. Respondents have filed an

12   unopposed motion for enlargement of time (third request). (ECF No. 60.) The Court finds

13   good cause exists to grant Respondents’ motion.

14         It is therefore ordered that Respondents’ unopposed motion for enlargement of time

15   (ECF No. 60) is granted. Respondents will have up to and including June 28, 2021, to file

16   a response to the third amended petition.

17         DATED THIS 8th Day of June 2021.

18

19
                                                 MIRANDA M. DU
20                                               CHIEF UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27
28
